DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                              July Term 2014

                          C.C-R., the mother,
                              Appellant,

                                    v.

              DEPARTMENT OF CHILDREN & FAMILIES,
                          Appellee.

                              No. 4D14-403

                              [July 16, 2014]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Larry Schack, Judge; L.T. Case No. 562011DP145.

  Ana Gomez-Mallada, Fort Lauderdale, for appellant.

  Karla Perkins, Appellate Counsel, Department of Children & Families,
Miami, for appellee.

  Laura E. Lawson, Sanford, for Guardian Ad Litem Program.

PER CURIAM.

  Affirmed. See In re: S.V.B., 93 So. 3d 340 (Fla. 2d DCA 2012).

GROSS, GERBER and CONNER, JJ., concur.


                          *          *          *

  Not final until disposition of timely filed motion for rehearing.